Nott, J.,
delivered the opinion of the court:
The previous investigations of the court as well as the evidence in this case show that, in the summer of 1865, 514 bales *328and 489 sacks of cotton were shipped from Brownsville to New Orleans, and that these bales and bags were equivalent to 563-bales. Arriving in New Orleans in very bad condition, they were picked and rebaled, and in the rebaling reduced to 523 bales. As to these 523 bales, 79 were sequestrated, by order of the United States circuit court, in the suit of McMahon v. Flanders ; 105 were sold in New Orleans for $14,180.71, and the remaining 339 were sold in New York for $58,574.89. But the 79 bales sequestrated were, as has been said, a portion of the rebaled cotton, and|as the rebaling had reduced the number of bales from 563 to 523, these 79 reduced bales must be taken as the equivalent of 85 of the original 563. There is, then, a balance of 478 bales, which is represented through the sales in New Orleans ($14,180.71) and in New York ($58,574.89) by a fund of $72,755.60, giving as the price per bale $152.20. At this rate judgment has been rendered heretofore in three cases, viz, Malch, Odom, and Rutherford, (8 C. Cls. R., pp. 566, 481,) and our attention is now called to the fact that in an earlier case, Isadore Cohn, (7 id., p. 631,) the cotton was specifically traced to the New York sale, and judgment was rendered at that rate. Oonsequently that quantity of cotton, namely, .35-bales, and the amount of that judgment, namely, $6,044.50, must be deducted from the fund. These deductions will leave as the number of bales contributed to the fund 443, and as the amount of the fund $66,711.10, and as the price per bale $150.59.
The judgment of the court is that the claimant recover the net proceeds in the Treasury of seventy-eight bales of cotton captured at Brownsville, Tex., in May, 1865, being 150.59 per bale, amounting in the aggregate to eleven thousand seven hundred and forty-six dollars and two cents, ($11,746.02.)